Citation Nr: 0933867	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected lumbosacral spine 
disability. 
 
2.  Entitlement to an increased rating for lumbosacral spine 
disability, currently evaluated as 10 percent disabling.


REPRESENTATIVE 

Veterans of Foreign Wars of the United States.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 
1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Chicago, Illinois that 
denied an evaluation in excess of 10 percent for lumbosacral 
spine disability, as well as service connection for a right 
knee disorder as secondary to the service-connected lumbar 
spine disorder.

The Veteran was afforded personal hearings at the RO in 
November 2006, and in May 2009 before the undersigned 
Veterans Law Judge sitting at Chicago, Illinois.  The 
transcripts are of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that the symptoms associated with his 
service-connected low back disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  

Review of the record discloses that the appellant was most 
recently afforded a VA examination with respect to the low 
back in November 2008.  At the outset, the Board notes that 
the examiner stated that the claims folder was not available 
for review.  The Board points out that review of prior 
medical records is essential for an adequate and 
comprehensive compensation examination.  In this regard, the 
Court of Appeals for Veterans Claims (Court) has held that a 
fully informed evaluation of the evidence by a medical 
examiner includes review of prior clinical records. See Green 
v. Derwinski, 1 Vet.App. 121 (1991).  The Court in Barr v. 
Nicholson, 21 Vet. App. 121 (1991) found that once VA 
undertakes the effort to initiate an examination, it must 
provide an adequate one.  In view of such, the Veteran should 
be rescheduled for another VA low back examination.

The veteran also contends that he now has right knee 
disability that is causally related to or secondary to the 
service-connected lumbosacral spine disorder.  The record 
discloses that he was afforded an examination in June 2007 by 
a VA physician who found no relationship between two 
conditions.  The Board points out, however, that the Court of 
Appeals for Veterans Claims has held that service connection 
may be granted for a disability that is made chronically 
worse by service-connected disability. See Allen v. Brown, 7 
Vet. App. 439 (1995).  In the instant case, the Board notes 
that no VA examiner of record has considered whether or not 
the veteran's right knee has been made chronically worse by 
the service-connected lumbosacral spine disorder and this 
must be addressed.  The Board thus finds that an orthopedic 
examination is warranted for a more enhanced opinion as 
whether or not a right knee disorder is related to service-
connected low back disability.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting a contemporaneous and thorough 
VA medical examination when indicated, and providing a 
medical opinion which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the appellant presented testimony on personal 
hearing in May 2009 to the effect that he received treatment 
for his back from a private physician, Dr. Swartz.  He also 
referred to having had many other doctors.  It is not shown 
that VA has attempted to retrieve these private records.  VA 
has an obligation to make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include private clinical records.  Such 
reasonable efforts will generally consist of an initial 
request for the records, and if the records are not received, 
at least one follow-up request. See 38 C.F.R. § 3.159 (2009).  
Under the circumstances, the Veteran should be contacted by 
letter and requested to provide authorization to retrieve the 
cited clinical records.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) are completed with respect to 
the issues on appeal, particularly 
entitlement to an increased rating for 
low back disability.  The RO should 
ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008); and the Court's holdings and 
the relevant criteria in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 
and Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008) are fully met and 
complied as to each issue on appeal as 
appropriate.

2.  The Veteran should be contacted 
by letter and requested to identify 
all healthcare providers, including 
Dr. Swartz, who have treated him 
for back disability within the past 
years.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain 
any identified evidence, if not 
already of record.

3.  Following a reasonable period 
of time for receipt of a any 
additional records, the Veteran 
should be scheduled for 
examination by a VA orthopedist 
for an examination of the low back 
and an opinion as to whether right 
knee disability is secondary to or 
has been aggravated by the 
service-connected lumbosacral 
spine disorder.  The claims folder 
and a copy of this remand should 
be provided to the examiner in 
connection with the examination.  
The examiner must review the 
record and indicate whether or not 
the claims folder is reviewed.  
All indicated tests and studies 
should be accomplished and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc., and must be 
returned in a comprehensive 
narrative format.

A) The examiner should specify 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected low 
back.  In addition, the examiner 
should indicate whether, and to 
what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should express functional 
loss in terms of additional 
degrees of limitation of motion 
beyond that clinically shown

B) Based on a thorough review of 
the record and clinical evidence, 
the examiner is requested to 
provide an opinion with supporting 
rationale as to whether it is at 
least as likely as not (50 percent 
probability or better) that the 
veteran now has a right knee 
disorder that is a) secondary to 
service-connected lumbosacral 
spine disability; and/or b) 
whether the right knee has been 
made chronically worse by the 
service-connected lumbar spine 
disorder.  If aggravation is 
found, the examiner should offer 
an assessment of the extent of 
additional disability of the right 
knee resulting from aggravation by 
the low back.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report. See 38 C.F.R. § 3.655 
(2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


